Case 1:18-cv-01523-SHR-EB Document 73 Filed 08/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
SHAWN MOORE, Civil Action No. 1:18-cv-1523
Plaintiff,
v.
JOHN E, WETZEL, et al.,
Defendants.
STIPULATION OF VOLUNTARY DISCONTINUANCE
PURSUANT TO F.R.C.P, RULE 41 (a)(1)(A}{ii)

It is hereby stipulated and agreed, by and between Plaintiff and Defendants, that this case
against ALL Defendants, Dept. of Corrections and Medical (Wetzel, Noel, Silva, CCS, Moclock,
ete.) shall be dismissed with prejudice for this and any future action on account of the matters
and things contained in Plaintiffs’ complaint. Plaintiff no longer has Hepatitis C. With respect to

each other, the Plaintiff and Defendants are responsible for their own costs and fees, if any.

Agreed to on this 4 uh day of August, 2019.

Phun Www | 4 2 2 |

Shawn Moore, Plaintiff, Vincent Mazeski, DOC Counsel

teva

ae
Samuel ti Foreman,
t

Medical Defendants Counse!
Case 1:18-cv-01523-SHR-EB Document 73 Filed 08/05/19 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN MOORE,

CIVIL NO. 1:18-cv-1523
Plaintiff,

v.
JOHN E. WETZEL, et al.,
Defendants
CERTIFICATE OF SERVICE
I hereby certify that I am this day depositing in the U.S. Mail a true and
correct copy of the foregoing Stipulation to be served upon the following person(s)
by first-class mail addressed as follows:

Smart Communications/PADOC
Shawn Moore, LZ-9799
SCI-Coal Township

PO Box 33028 -
St Petersburg FL 33733

s/Angela Basehore
Angela Basehore
Legal Assistant
Pennsylvania Department of Corrections
Office of Chief Counsel
1920 Technology Parkway
Mechanicsburg, PA 17050
(717) 728-7763
Dated: August 5, 2019

This document has been filed electronically and is available for viewing and
downloading from the ECF system by Counsel for remaining medical defendants
and thus satisfies the service requirements under Fed. R.Civ.P. 3(b)(2)(E); LR. 5.7.
